Citation Nr: 0121773	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-41 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders.

2.  Entitlement to service connection for bilateral ankle 
disorders.

3.  Entitlement to an increased evaluation for herniated L5-
S1 disc, post laminectomy and diskectomy, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

A hearing was held on May 24, 2001, before Bettina S. 
Callaway, a member of the Board sitting in Pittsburgh, 
Pennsylvania, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2001) and who is rendering the determination in this case.

During his testimony, the veteran appeared to assert that he 
is unable to work due to his service-connected low back 
disorder and claimed bilateral knee and ankle disorders.  The 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is referred to 
the RO for action deemed appropriate.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  Because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000 
(VCAA), a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  With respect to 
the recently enacted law mentioned in the preceding 
paragraph, the VCAA redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  The Act 
also requires VA to provide a medical examination when such 
an examination is necessary to make a decision on the claim. 
See VCAA, 38 U.S.C. § 5103A.  Therefore, for this and the 
following reasons, a remand is required with respect to the 
issues on appeal.

The Board finds the medical evidence of record with respect 
to veteran's claims for entitlement to a rating in excess of 
40 percent for herniated L5-S1 disc, post laminectomy and 
diskectomy, and for service connection for bilateral knee and 
ankle disorders to be inadequate for the following reasons.  
First, the development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran contends that 
his herniated L5-S1 disc, post laminectomy and diskectomy, 
warrants a rating in excess of 40 percent essentially because 
the functional impairment due to the back disorder has caused 
him to miss work.  The veteran also testified before the 
undersigned in May 2001 that his service-connected herniated 
L5-S1 disc, post laminectomy and diskectomy, had increased in 
severity.  For example, with respect to his low back, he 
explained that he was experiencing increased stiffness and 
pain.  He also remarked that it bothered him at work.  
Therefore, it is necessary to provide the veteran a VA 
examination to evaluate the current severity of his service-
connected disorder since he has indicated that it has 
worsened.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
("where the record does not adequately reveal the current 
state of the claimant's disability ..., the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination").  

Furthermore, the veteran testified that his bilateral knee 
and ankle disorders developed as a result of his service-
connected herniated L5-S1 disc, post laminectomy and 
diskectomy.  (See Transcript page 11).  Secondary service 
connection is awarded when a disability " is proximately due 
to or the result of a service-connected disease or injury".  
38 C.F.R. § 3.310(a).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  Thus, the Board finds that a medical opinion is 
required in order to determine these issues.

Third, the last compensation and pension examination was 
conducted in 1996.  The veterans and his representative 
requested such an examination at the personal hearing 
conducted before the Board.  The RO, in the July 1997 
supplemental statement of the case, notified the veteran that 
it was going to schedule a VA examination with respect to his 
claims.  The Board further notes, however, that there is no 
subsequent evidence that the RO scheduled an examination or 
that the veteran failed to appear.  Without affirmative 
evidence that the veteran was notified of a scheduled 
examination after the July 1997 supplemental statement of the 
case was issued, the Board finds that further examination(s) 
is necessary before addressing these issues on appeal.

Therefore, because the severity of the veteran's service-
connected low back disorder is evaluated by reference to 
limitation of motion and for the reasons stated above, a 
remand is required for another orthopedic examination that 
addresses the criteria listed in 38 C.F.R. §§ 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Codes 5292, 5293 and 5295 (2000).  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In other 
words, consideration must be given to the criteria discussed 
in DeLuca, 8 Vet. App. 202, and VA is required to obtain 
adequate and competent evidence that will permit an informed 
assessment of whether greater limitation of motion or 
additional functional loss is likely to arise on use or 
during flare-ups.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2000).

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Finally, the Board also notes that subsequent to the last 
supplemental statement of the case issued in July 1997, new 
evidence has been associated with the claims file.  
Significantly, however, the veteran has not waived his right 
to have this evidence initially considered by the RO.  38 
C.F.R. §§ 19.37(a), 20.1304(c) (2000).  Therefore, on REMAND, 
the RO should consider this recent evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records 
that have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, the RO should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.

3.  After completing the above actions, 
the RO should arrange for a VA 
examination with respect to his claims.  
The rationale for all opinions expressed 
should be explained by the examiner.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for proper review of the medical 
history.  The examination report is to 
reflect whether such a review of the 
claims file was made.  The examination 
report must be typed.  Due written notice 
of the time and place of the examination 
should be given to the veteran, and a 
copy of the notification letter should be 
made a part of the claims folder.

a)  With respect to the veteran's 
service-connected herniated L5-S1 
disc, post laminectomy and 
diskectomy, the examiner should note 
range of motion measurements for the 
lumbar spine in all planes and 
should state what is considered 
normal range of motion.

     Whether there is any pain, 
weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and 
whether there is likely to be 
additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, 
including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.

     The examiner is asked to 
describe whether pain significantly 
limits functional ability during 
flare-ups or when the lumbar spine 
is used repeatedly.  All limitation 
of function must be identified.  If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report.  38 C.F.R. §§ 4.40, 
4.45, 4.59.

     The examiner should also 
identify any involved neurologic 
pathology.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

b)  Any indications that the 
veteran's complaints of pain or 
other symptomatology are not in 
accord with physical findings on 
examination should be directly 
addressed and discussed in the 
examination report.

c)  The examiner should also be 
asked to determine whether the 
veteran has current chronic 
bilateral knee and/or ankle 
disorders and, if so, what are the 
diagnoses.

     If there are bilateral knee 
and/or ankle disorders present, the 
examiner should offer an opinion as 
to the etiology of them, including 
whether they are directly related to 
an injury or incident described in 
service or as secondary to or 
aggravated by his service-connected 
low back disorder.  The opinion 
should be stated in terms of whether 
the veteran's claimed bilateral knee 
and/or ankle disorders (if present) 
are "likely," "unlikely" or "as 
likely as not" related to an injury 
or incident in service, or secondary 
to or aggravated by his service-
connected herniated L5-S1 disc, post 
laminectomy and diskectomy.

     A complete rationale for all 
opinions expressed must be provided.  
The examination report should be 
typed.

d)  The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA are fully complied 
with and satisfied.

5.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the VCAA.

6.  The RO should then readjudicate the 
issue of entitlement to a rating in 
excess of 40 percent for herniated L5-S1 
disc, post laminectomy and diskectomy, 
and service connection for bilateral knee 
and ankle disabilities on a direct basis 
and as secondary to the service-connected 
low back disorder, to include 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995).

     If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
the RO should issue a supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
opportunity to respond.

7.  With regard to the instructions set 
forth above, the veteran is advised of 
his obligation to cooperate by providing 
the requested information to the extent 
possible and by reporting for any 
scheduled examination.  The veteran is 
further advised that his failure to 
cooperate could result in adverse action 
pursuant to 38 C.F.R. 3.158, 3.655 
(2000).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


